          Case 2:18-cv-06552-JS-AYS Document 8 Filed 11/26/18 Page 1 of 3 PageID #: 65

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

          MILTON EMILIO CANTOR MARCIA,                              )
      individually and on behalf of others similarly                )
                        situated,                                   )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 18-cv-06552-JS-AYS
                                                                    )
 THE SPARE RIB, INC. (D/B/A THE SPARE RIB), et                      )
                      al.                                           )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Our Next Step, Ltd.
                                           c/o The Spare Rib
                                           2098 Jericho Turnpike
                                           Commack, New York 11725




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael A. Faillace
                                           MICHAEL FAILLACE & ASSOCIATES, P.C.
                                           60 East 42nd Street, Suite 4510
                                           New York, New York 10165



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                             CLERK OF COURT


Date:             11/26/2018                                                                       /s/ C. Valle
                                                                                         Signature of Clerk or Deputy Clerk
           Case 2:18-cv-06552-JS-AYS Document 8 Filed 11/26/18 Page 2 of 3 PageID #: 66

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-cv-06552-JS-AYS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
 Case 2:18-cv-06552-JS-AYS Document 8 Filed 11/26/18 Page 3 of 3 PageID #: 67



MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165
Telephone: (212) 317-1200
Facsimile: (212) 317-1620
Attorneys for Plaintiff
                                                           Index No. 18-cv-06552-JS-AYS
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                               RIDER TO REQUEST FOR
-------------------------------------------------------X   SUMMONS
MILTON EMILIO CANTOR MARCIA,
individually and on behalf of others similarly
situated,

                                   Plaintiff,

                 -against-

THE SPARE RIB, INC. (D/B/A THE SPARE
RIB), TSR/HICKSVILLE INC. (D/B/A THE
SPARE RIB), OUR NEXT STEP, LTD.
(D/B/A THE SPARE RIB), MICHAEL
IACONO,    LEONARD     IACONO,    and
FREDDY BLANCO,

                                    Defendants.
-------------------------------------------------------X
